Citation Nr: 0845145	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  05-35 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to an increased rating for lumbar myositis, 
currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1979 to July 
1995.
        
The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2004 rating 
decision of the Department of Veterans Affairs' (VA) Regional 
Office (RO) in San Juan, Puerto Rico, that denied the benefit 
sought on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's representative has requested that the case be 
remanded.  Since the Board's April 2008 remand, the veteran 
has stated there are treatment records pertaining to the 
disability on appeal that have not yet been obtained.  In a 
May 2008 Authorization and Consent to Release Information 
form and an accompanying letter, the veteran identified 
Raymond J. Tasch, M.D. as a private physician from whom he 
currently receives treatment for his lumbar myositis.  No 
records from Dr. Tasch have been associated with the claims 
file.  38 C.F.R. § 3.159(c)(1) defines reasonable efforts in 
obtaining records outside the custody of the federal 
government as "an initial request for the records, and, if 
the records are not received, at least one follow-up 
request."  VA must attempt to obtain these records.

Additionally, in the Board's April 2008 remand, the RO was 
directed to afford the veteran notice pursuant to Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).   In Vazquez-Flores, 
the Court found that, at a minimum, adequate VCAA notice 
requires that VA notify the claimant that, to substantiate 
such a claim: (1) the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  In this case, the Board finds that the October 
2002 VCAA letter does not contain the level of specificity 
set forth in Vazquez-Flores and that a remand in this regard 
is required.

The RO was specifically directed to provide the veteran with 
all potentially applicable criteria used to evaluate his back 
condition, including both the old versions of the regulations 
pertaining to the spine and the current one, as the veteran's 
claim was filed in February 2002.  This was not accomplished.  
The veteran was not provided with any of the spine 
regulations, new or old.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  

Finally, the Board notes that additional relevant evidence 
has been added to the file but has apparently not been 
considered by the RO.  For example, the report of a VA spine 
examination performed in June 2008 is clearly relevant and 
must be considered in the first instance by the RO.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective notice 
letter that advises the veteran of the 
information or evidence needed to 
establish an increased rating claim 
pursuant to Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008) as follows:
(i) Notify the veteran that he must 
provide, or 
ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the effect 
that worsening has on his employment and 
daily life
        (ii) Provide the veteran with all 
three versions of the rating criteria 
pertaining to the spine (the version in 
effect prior to September 23, 2002, the 
version effective September 23, 2002, and 
the current version of the regulations). 
The veteran should be advised of the 
effective dates of each of these sets of 
criteria.  
 (iii)  Notify the veteran that 
should an increase 
in disability be found, a disability 
rating will be determined by applying 
relevant diagnostic codes; and
(iv).  Provide the veteran with 
examples of the 
types of medical and lay evidence that 
the claimant may submit (or ask VA to 
obtain) that are relevant to establishing 
entitlement to increased compensation.  

2.  Request his recent private treatment 
records from Raymond J. Tasch, M.D.  

3.  After all of the above actions have 
been completed, a corrective notice and 
assistance letter has been issued, and 
the veteran has been given adequate time 
to respond, readjudicate his claim.  If 
the claim remains denied, issue to the 
veteran a supplemental statement of the 
case, and afford the appropriate period 
of time within which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).





